Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 07, 2016

The Court of Appeals hereby passes the following order:

A16D0384. JOHN GALCZYNSKI v. LAURA MACDONALD et al.
A16D0397. IN THE INTEREST OF: L. G. AND H. G., CHILDREN.

      On March 18, 2016, the trial court entered a Final Dependency Order, finding
H. G. and L. G. dependent and awarding temporary custody to Laura McDonald, the
children’s maternal grandmother. John Galczynski, the father, filed a motion for
reconsideration, which the trial court denied. The father subsequently filed an
application for discretionary appeal, docketed as Case No. A16D0384, on May 18,
2016. Both John Galczynski and Amy Barnes, the mother, filed a joint application for
discretionary appeal from the same order, docketed as Case No. A16D0397, on May
23, 2016. We lack jurisdiction.
      Dependency rulings are generally directly appealable.1 Ordinarily, when a party
applies for discretionary review of a directly appealable order, we grant the
application under OCGA § 5-6-35 (j). To fall within this general rule, however, the
application must be filed within 30 days of entry of the order or judgment to be
appealed. See OCGA § 5-6-35 (d); Hill v State, 204 Ga. App. 582, 583 (420 SE2d

      1
        See In the Interest of J. P., 267 Ga. 492, 492-493 (480 SE2d 8) (1997)
(deprivation/dependency cases do not fall within the purview of OCGA § 5-6-35 (a)
(2) and therefore are directly appealable). This is especially true where, as here, the
dependency order includes a child custody ruling. See In the Interest of S. J., 270 Ga.
App. 598, 607 (1) (a) (607 SE2d 225) (2004) (order within a deprivation/dependency
proceeding deciding temporary custody of the child is a “final order” within the
meaning of OCGA § 5-6- 34 (a) (1), from which a direct appeal lies).
393) (1992). Here, the father’s application for discretionary appeal was filed 61 days
after the court’s March 18 final order. Although the father sought reconsideration of
the court's final dependency order, the denial of a motion for reconsideration is not
appealable in its own right. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d
187) (2000). And the filing of such a motion does not extend the time for appealing
the underlying judgment – here, the final dependency order. See Cheeley-Towns v.
Rapid Group, Inc., 212 Ga. App. 183 (1) (441 SE2d 452) (1994). In addition, the
parents’ joint application was filed 66 days after the March 18 final order.
Accordingly, we lack jurisdiction to consider these untimely applications, which are
hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                                                            06/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.